DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-42 were originally filed April 8, 2020.
	The amendment received October 13, 2020 canceled claims 1-42 and added new claims 43-64.
	The amendment received May 6, 2022 amended claim 43.
	Claims 43-64 are currently pending and under consideration.

Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.

Priority
	The present application is a CON of 15/613,877 filed June 5, 2017 (now U.S. Patent 10,640,762) which is a CON of 14/717,679 filed May 20,2015 (now U.S. Patent 9,695,415) which is a CON of 13/615,072 filed September 13, 2012 (now U.S. Patent 9,062,107) which is a CON of 12/220,448 filed July 24, 2008 (now U.S. Patent 8,293,685) which claims the benefit of 60/962,086 filed July 26, 2007.



Withdrawn Objection
The objection to claim 43 regarding “or” in the last line should read “and” to correlate with the “selected from the group consisting of” language is withdrawn in view of the amendment received May 6, 2022. 

Withdrawn Rejections
The rejection of claims 43-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-169 of U.S. Patent No. 8,293,685 is withdrawn in view of the TD received and approved on May 6, 2022. 

The rejection of claims 43-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,062,107 is withdrawn in view of the TD received and approved on May 6, 2022. 

The rejection of claims 43-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,695,415 is withdrawn in view of the TD received and approved on May 6, 2022. 

The rejection of claims 43-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,640,762 is withdrawn in view of the TD received and approved on May 6, 2022. 


Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Support in the originally filed specification was not found for “wherein the linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, and histidine” (see present independent claim 43).



Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(a) paragraph or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter), for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that paragraphs 65-67, 125, and 126; Table 1; and SEQ ID NOs: 2-27 provide support for the genus of linker in independent claim 43.
	Applicants’ arguments are not convincing since paragraphs 65-67, 125, and 126; Table 1; and SEQ ID NOs: 2-27 do not provide support for the genus of linker in independent claim 43. Paragraph 65 and Table 1 refer to linkers of SEQ ID NOs: 2-27 (i.e. 26 specific species of linkers; not a genus). Furthermore, SEQ ID NOs: 2-7 and 10-27 either have glycine (SEQ ID NOs: 2-7 and 10-26) or histidine (SEQ ID NO: 27) at the first residue/X which does not read on the linker of present claim 43 (i.e. no serine, threonine, or proline at the first residue/X). SEQ ID NO: 8 has serine at the first residue/X, but does not have lysine, arginine, glutamine, asparagine, or histidine for Zn. Therefore, the single specific species of SEQ ID NO: 9 (PRKS) does not support the presently claimed genus. Paragraph 66 refers to four separate libraries with 3, 4, 5, or 6 random linker amino acids and linkers with glycine at the first position and an abundance of basic residues in the remaining positions. It is respectfully noted that the presently claimed linkers do not have glycine at the first position. The presently claimed linkers have the formula X-Zn wherein X (i.e. first position) is serine, threonine, or proline (i.e. not glycine). Also, Zn as presently claimed can be any amino acid (i.e. not “an abundance of basic residues”). Paragraph 67 refers to linkers of 3-8 residues in length and comprises a glycine and one or more basic amino acids which has a different scope than the presently claimed linkers. Glycine is not mentioned in independent claim 43. Furthermore, glutamine and asparagine are not basic amino acids (i.e. options for Zn in independent claim 43). Paragraph 125 refers to SEQ ID NO: 2 (GGSG) which does not read on the linker of present claim 43 (i.e. no serine, threonine, or proline at the first residue/X and no lysine, arginine, glutamine, asparagine, or histidine for Zn). Paragraph 125 also refers to 3mer, 4mer, 5mer, and 6mer random linkers which is different in scope than the presently claimed linkers. Paragraph 126 discusses results for the linkers of SEQ ID NOs: 2-27. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,612,019 in view of U.S. Patent Application Publication 2005/0196406 published September 8, 2005. Both the present claims and the claims of U.S. Patent No. 7,612,019 are drawn to assay methods for screening a passenger polypeptides displayed on a circularly permuted OmpX comprising providing polypeptides displayed on circularly permutated OmpX, allowing for interaction with a target, and determining that there is an interaction with the polypeptide and the target wherein detectable labels are utilized. However, U.S. Patent No. 7,612,019 does not specifically teach a linker. U.S. Patent Application Publication 2005/0196406 teaches circularly permuted OmpX with linkers for polypeptide display (please refer to the entire specification particularly Figures 14; paragraphs 21, 171, 172, 174, and 180). The claims would have been obvious because a particular known technique (i.e. utilizing linkers) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 7,612,019 in view of U.S. Patent Application Publication 2005/0196406 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 7,612,019 in view of U.S. Patent Application Publication 2005/0196406 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022). U.S. Patent Application Publication 2005/0196406 teaches GGSGG (SEQ ID NO: 78), spacers, peptide linkers, and peptide linkers known in the art (please refer to the entire specification particularly Figure 14; paragraphs 21, 143, 171, 172, 174, 180, 242, 244).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,361,933 in view of U.S. Patent Application Publication 2005/0196406 published September 8, 2005. U.S. Patent No. 8,361,933 claims polypeptide display libraries comprising circularly permuted OmpX, polypeptides, linkers, and labels. However, U.S. Patent No. 8,361,933 does not specifically teach a screening method.  U.S. Patent Application Publication 2005/0196406 teaches screening polypeptide display libraries comprising circularly permuted OmpX, polypeptides, linkers, and labels with targets for binding (please refer to the entire specification particularly paragraphs 3, 5-12, 15-18, 21-24, 30-34, 89-91, 140-142, 146-151, 205-249). The claims would have been obvious because a particular known technique (i.e. screening a library for binding) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,361,933 in view of U.S. Patent Application Publication 2005/0196406 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,361,933 in view of U.S. Patent Application Publication 2005/0196406 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022). U.S. Patent Application Publication 2005/0196406 teaches GGSGG (SEQ ID NO: 78), spacers, peptide linkers, and peptide linkers known in the art (please refer to the entire specification particularly Figure 14; paragraphs 21, 143, 171, 172, 174, 180, 242, 244). U.S. Patent No. 8,361,933 claims short flexible peptide linkers (see claims 1 and 9).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,121,828. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 9,121,828 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,121,828 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,121,828 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). U.S. Patent No. 9,121,828 claims linkers (see claims 2, 3, 10, 11) which are defined in the specification as a flexible peptide linker, particularly glycine and serine linkers including GGSG (SEQ ID NO: 15). Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,134,309 in view of U.S. Patent Application Publication 2005/0196406 published September 8, 2005. U.S. Patent No. 9,134,309 claims polypeptide display libraries comprising circularly permuted OmpX, peptides, linkers, and labels. However, U.S. Patent No. 9,134,309 does not specifically teach a screening method.  U.S. Patent Application Publication 2005/0196406 teaches screening polypeptide display libraries comprising circularly permuted OmpX, polypeptides, linkers, and labels with targets for binding (please refer to the entire specification particularly paragraphs 3, 5-12, 15-18, 21-24, 30-34, 89-91, 140-142, 146-151, 205-249). The claims would have been obvious because a particular known technique (i.e. screening a library for binding) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,134,309 in view of U.S. Patent Application Publication 2005/0196406 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,134,309 in view of U.S. Patent Application Publication 2005/0196406 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022). U.S. Patent Application Publication 2005/0196406 teaches GGSGG (SEQ ID NO: 78), spacers, peptide linkers, and peptide linkers known in the art (please refer to the entire specification particularly Figure 14; paragraphs 21, 143, 171, 172, 174, 180, 242, 244). U.S. Patent No. 9,134,309 claims linkers (see claims 1 and 18).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,041,063. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 10,041,063 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized and detectable labels are utilized.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,041,063 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,041,063 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). U.S. Patent No. 10,041,063 claims linkers (see claim 1) which are defined in the specification as peptide linkers, particularly SEQ ID NO: 78 (GGSGG). Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,544,410. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 10,544,410 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying polypeptides, contacting with a target molecule, and identifying a polypeptide that binds the target molecule wherein linkers are utilized and detectable labels are utilized.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,544,410 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,544,410 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). U.S. Patent No. 10,544,410 claims linkers (see claim 1) which are defined in the specification as peptide linkers, particularly SEQ ID NO: 78 (GGSGG). Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,666,817. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 7,666,817 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 7,666,817 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 7,666,817 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). U.S. Patent No. 7,666,817 claim linkers (see claims 8, 10) which are defined in the specification as flexible peptide linker, particularly GGSG linkers. Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,234,847. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 9,234,847 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,234,847 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,234,847 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). U.S. Patent No. 9,234,847 claims linkers (see claims 2, 5, 9, 16) wherein the specification defines linkers as a flexible peptide linker, particularly GGSG. Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,017,757. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 10,017,757 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.


Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,017,757 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,017,757 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). U.S. Patent No. 10,017,757 claims linkers (see claims 2, 6, 14, 18) which are defined in the specification as flexible peptide linkers, particularly GGSG. Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022).

Claims 43-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,001,832. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method of screening and the method of screening claimed in U.S. Patent No. 11,001,832 are drawn to methods of screening a polypeptide display library comprising providing a circularly permuted OmpX displaying peptides, contacting with an enzyme, and identifying a peptide that is bound by the enzyme wherein linkers are utilized and detectable labels are utilized.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 11,001,832 for claims 43-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a linker is 4-8 residues in length and comprises a sequence X-Zn, wherein X is an amino acid selected from the group consisting of: serine, threonine, and proline, wherein each Z is independently any amino acid, and n is 2 to 4, and wherein at least one of the Z residues is independently selected from the group consisting of: lysine, arginine, glutamine, asparagine, or histidine is not claimed and/or taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 11,001,832 renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). U.S. Patent No. 11,001,832 claims linkers (see claims 2, 6) which are defined in the specification as flexible peptide linkers, particularly GGSG. Applicants clearly state on the record that SEQ ID NO: 2 (GGSG) provides support for the linker of independent claim 43 (see the response filed May 6, 2022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rice et al., 2006, Bacterial display using circularly permuted outer membrane protein OmpX yields high affinity peptide ligands, Protein Science, 15: 825-836.
Koebnik et al., 1995, Membrane Assembly of Circularly Permutated Variants of the E. Coli Outer Membrane Protein OmpA, J Mol Biol, 250: 617-626.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658